Citation Nr: 0116629	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to 
September 1990.

In a September 2000 rating decision, the RO confirmed and 
continued 10 percent evaluations for irritable bowel syndrome 
and degenerative joint disease of the cervical and lumbar 
spines.  The veteran filed a timely appeal with regard to all 
three  disorders.  


REMAND

The veteran contends, in essence, that his service-connected 
irritable bowel syndrome and lumbar and cervical spine 
disorders are more severe than currently evaluated and should 
receive higher evaluations.  

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of all three 
issues is warranted.

Initially, the Board notes that in the veteran's January 2000 
claim for an increased evaluation for his service-connected 
disorders, it was indicated that the veteran's representative 
was the Connecticut Department of Veterans' Affairs.  It was 
further indicated that a completed Appointment of 
Representative form was enclosed.  A review of the claims 
folders reveals that such a form has not be associated with 
the veteran's records.  There is also no indication that the 
Connecticut Department of Veterans' Affairs had withdrawn its 
representation of the veteran.  On remand, the RO should 
contact the veteran and clarify whether or not he represented 
by the Connecticut Department of Veterans' Affairs and if so, 
a VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, should be completed by the 
representative and associated with the claims folders.    

Additionally, as regards the claim for an increased rating 
for irritable bowel syndrome, the Board notes that findings 
from the March 2000 VA examination are inadequate to evaluate 
the current severity of the veteran's irritable bowel 
syndrome.  The veteran's irritable bowel syndrome is rated 
under Diagnostic Code 7319.  A 10 percent rating requires 
moderate disability with frequent episodes of bowel 
disturbance and abdominal distress.  A rating of 30 percent 
for requires severe disability with diarrhea, or alternating 
diarrhea and constipation, and more or less constant 
abdominal distress.  

The March 2000 examiner initially noted that the claims 
folder was not available for review.  The veteran's 
complaints at the examination included intermittent 
constipation with alternating diarrhea with mucus and blood.  
The diagnosis was ulcerative colitis, however, the examiner 
did not comment on the current nature and severity of the 
veteran's irritable bowel syndrome.  Furthermore, the veteran 
has indicated additional treatment VA Medical Center (VAMC) 
in Newington, Connecticut for his irritable bowel syndrome, 
subsequent to the March 2000 VA examination.

Moreover, as regards the veteran's claims for increased 
evaluations for degenerative joint disease of the cervical 
and lumbar spine, the Board points out that the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that, when a veteran alleges he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should include an 
assessment of the degree of functional loss, if any, due to 
pain, weakened movement, excess or premature fatigability or 
incoordination, to include with activity or repeated use, 
and/or during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 (2000).

The veteran underwent a VA orthopedic examination in March 
2000.  With regard to the cervical spine, the veteran stated 
that he experienced pain in the right cervical paraspinal 
region when his head was forward flexed, such as when he is 
eating or when he turns his head to the right shoulder.  
Forward flexion was limited to 45 degrees with pain at the 
end range.  Extension was limited to 15 degrees with no pain 
at the end range.  Side bending to the right and left were 
limited to 10 degrees with pain at the end range, both right 
and left.  Rotation was to 60 degrees with pain at the end 
range.  With regard to the lumbar spine, the veteran 
complained of pain in the lower lumbosacral spine radiating 
into both posterior thigh regions and which was precipitated 
by standing.  Reportedly, at any time, such as with immediate 
onset of standing, he experienced pain radiating into his 
legs, and he had pain when sitting longer than ten minutes 
and when driving longer than thirty minutes.  He reported 
weakness in the legs and a sensation of instability in the 
legs due to the posterior thigh discomfort.  He described 
flare-ups of his lower back and leg pain about one time per 
week that was precipitated by reaching, turning, or any 
lifting.  Range of motion was limited to 10 degrees.  Side 
bending to the right and left was limited to 20 degrees.  
Rotation to the right and left was limited to 30 degrees.  
Extension specifically increased his complaint of back and 
leg pain.  The diagnoses were limitation of motion in the 
cervical spine and the lumbosacral spine.  X-rays of both the 
lumbosacral and cervical spine revealed degenerative changes.  
Although the veteran clearly indicated pain with certain 
activities and on motion of both the cervical spine and 
lumbosacral spine, the examiner did not render any findings 
to permit any meaningful consideration of the DeLuca 
criteria, as indicated above, to include an opinion as to 
likely extent of additional functional loss due to such pain.  
Consequently, the veteran should be reexamined.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Furthermore, the veteran has also indicated treatment for his 
lumbosacral spine at the Newington VAMC subsequent to the 
March 2000 VA orthopedic examination.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In light of the foregoing, the Board finds that, after 
obtaining and associating with the record any outstanding 
records of pertinent medical treatment, the RO should 
schedule the veteran to undergo appropriate examination in 
conjunction with his claims an increased rating for his 
service-connected gastrointestinal disorder, as well as his 
claims for increased ratings for degenerative joint disease 
of the lumbosacral spine and the cervical spine.  The veteran 
is hereby notified that failure to report to any scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id

Further, on remand, the RO should also ensure compliance with 
the notice and duty to assist provisions contained in 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1. The RO should contact the veteran and 
clarify whether or not he is represented 
by the Connecticut Department of 
Veterans' Affairs.  If so, an Appointment 
of Representative form should be 
completed and associated with the claims 
folder. 

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected irritable bowel 
syndrome, low back and cervical spine 
disorders, to specifically include all 
records of treatment from the Newington 
VAMC, as well as records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative (if any) 
so notified.  The appellant is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

3.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should be scheduled for a VA 
examination with a gastroenterologist.  
The purpose of the examination is to 
determine the current degree of severity 
of the veteran's service connected 
irritable bowel syndrome.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the appellant.  All 
tests and studies deemed warranted should 
be accomplished, and all clinical 
findings should be reported in detail.  
Following examination, the physician 
should indicate (a) whether the veteran's 
irritable bowel syndrome is mild, 
moderate, or severe in degree; (b) 
whether the veteran's irritable bowel 
syndrome is manifested by diarrhea or 
alternative periods of diarrhea and 
constipation; and (c) whether the 
veteran's irritable bowel syndrome is 
productive of occasional, frequent, or 
more or less constant episodes of 
abdominal distress.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  After associating with the claims 
file all evidence received pursuant to 
the above-requested development, the 
veteran should also be afforded a special 
VA orthopedic examination to determine 
the present severity of his service-
connected lumbar and cervical spine 
disabilities.  The entire claims folder, 
to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies, to include X-rays and 
range of motion studies (the latter 
expressed in degrees, with normal ranges 
provided for comparison purposes) should 
be conducted, and all clinical findings 
should reported in detail.

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbosacral and 
cervical spine disabilities.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The physician 
should also comment upon the effects 
of the service-connected cervical spine 
and lumbosacral disorder upon his 
ordinary activity and how it impairs him 
functionally, particularly in the work 
place.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the claims in light of all relevant 
evidence of record, and all pertinent 
legal authority, to include, as regards 
the veteran's claims for higher 
evaluations for cervical spine and 
lumbosacral spine disability, that 
governing consideration of functional 
loss due to pain and other factors, cited 
above.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

9.  If any of the benefits sought on 
appeal continue to be denied, the veteran 
(and his representative, if any) should 
be furnished an appropriate Supplemental 
Statement of the Case and be given an 
opportunity to submit additional evidence 
and/or argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


